

	

		II

		109th CONGRESS

		1st Session

		S. 1357

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Harkin (for himself,

			 Mr. Specter, Mr. Kohl, Mr.

			 Durbin, Mr. Feingold,

			 Mrs. Clinton, and

			 Mr. Schumer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To protect public health by clarifying the

		  authority of the Secretary of Agriculture to prescribe performance standards

		  for the reduction of pathogens in meat, meat products, poultry, and poultry

		  products processed by establishments receiving inspection services and to

		  enforce the Hazard Analysis and Critical Control Point (HACCP) System

		  requirements, sanitation requirements, and the performance

		  standards.

	

	

		1.Short titleThis Act may be cited as the

			 Meat and Poultry Pathogen Reduction

			 and Enforcement Act.

		2.FindingsCongress finds that—

			(1)the primary purpose of the Federal meat and

			 poultry inspection program is to protect public health;

			(2)the Centers for Disease Control and

			 Prevention report that human pathogens found in raw and cooked meat, meat

			 products, poultry, and poultry products are a significant source of foodborne

			 illness;

			(3)to reduce the public health burden of

			 foodborne illness, the Federal meat and poultry inspection system should focus

			 on reducing the risk of foodborne illness associated with the presence of

			 foodborne pathogens through—

				(A)establishment and enforcement of

			 performance standards for the reduction of pathogens in meat, meat products,

			 poultry, and poultry products processed by establishments receiving inspection

			 services; and

				(B)enforcement of the Hazard Analysis and

			 Critical Control Point (HACCP) System requirements and sanitation

			 requirements;

				(4)good public health practice requires

			 controlling pathogens as close as practicable to the initial source of

			 contamination to reduce pathogens and prevent foodborne illness;

			(5)there is a need for strong safeguards at

			 slaughter establishments during the slaughter and processing of meat and

			 poultry products because those establishments are where pathogen contamination

			 often originates;

			(6)while proper handling and cooking of meat

			 and poultry products can virtually eliminate the risk of foodborne illness from

			 the consumption of meat and poultry, the presence of pathogens in raw meat and

			 poultry products leads to cross-contamination of other foods and surrounding

			 surfaces;

			(7)to reduce the risk of foodborne illness and

			 protect public health, regulatory authorities and all parties involved in the

			 production and handling of meat, meat products, poultry, or poultry products

			 should make a concerted effort to reduce, to the maximum extent practicable,

			 contamination by pathogens using the best available scientific information and

			 appropriate technology;

			(8)the distribution of meat, meat products,

			 poultry, and poultry products that contain human pathogens—

				(A)impairs the effective regulation of

			 wholesome meat, meat products, poultry, or poultry products in interstate and

			 foreign commerce; and

				(B)destroys markets for wholesome

			 products;

				(9)all articles and other animals that are

			 subject to this Act and the amendments made by this Act are either in or

			 substantially affect interstate or foreign commerce;

			(10)regulation by the Secretary of Agriculture

			 and cooperation by the States are necessary to prevent or eliminate burdens on

			 interstate or foreign commerce and to protect the health and welfare of

			 consumers; and

			(11)the 2003 report of the National Academy of

			 Sciences recommended that Congress grant regulatory agencies—

				(A)clear authority to establish, implement,

			 and enforce food safety criteria, including performance standards; and

				(B)the flexibility within the administrative

			 process to update the criteria.

				3.Definition of

			 SecretaryIn this Act, the

			 term Secretary means the Secretary of Agriculture.

		4.Pathogen performance

			 standards

			(a)Meat and meat

			 productsThe Federal Meat

			 Inspection Act (21

			 U.S.C. 601 et seq.) is amended by inserting after section 8

			 (21 U.S.C.

			 608) the following:

				

					8A.Pathogen performance

				standards

						(a)DefinitionsIn this section:

							(1)Pathogen

				reduction performance standardsThe term pathogen reduction

				performance standards means standards establishing the degree to which a

				step or combination of steps in the production, processing, distribution, or

				preparation of a food must operate to achieve the required level of control

				over microbiological contamination.

							(2)Public health

				goals and objectivesThe term

				public health goals and objectives means goals and objectives

				establishing the desired outcome associated with reducing the burden of

				foodborne disease in society.

							(b)Standards,

				goals, and objectivesIn

				order to protect the public health and promote food safety, the Secretary shall

				prescribe—

							(1)pathogen surveys to determine current

				contamination levels of raw meat and meat products with foodborne

				pathogens;

							(2)public health goals and objectives;

				and

							(3)pathogen reduction performance standards

				to—

								(A)reduce pathogens in raw meat and meat

				products processed by each establishment receiving inspection services under

				this Act; and

								(B)achieve public health goals and

				objectives.

								(c)List of

				pathogens

							(1)In

				generalIn consultation with

				the Secretary of Health and Human Services, and taking into account data

				available from the Centers for Disease Control and Prevention, the Secretary

				shall identify the pathogens that make a significant contribution to the total

				burden of foodborne disease associated with meat and meat products.

							(2)Publication;

				updatesThe Secretary

				shall—

								(A)publish a list of the pathogens described

				in paragraph (1) not later than 60 days after the date of enactment of this

				section; and

								(B)update and publish the list annually

				thereafter.

								(d)Pathogen

				surveys

							(1)In

				generalNot later than 180

				days after the date of enactment of this section, the Secretary shall initiate

				comprehensive, statistically representative surveys to determine the current

				levels and incidence of contamination of raw meat and meat products with the

				pathogens listed under subsection (c), including the variation in levels and

				incidence of contamination among establishments.

							(2)PublicationNot later than 2 years after the date of

				enactment of this section, the Secretary shall compile, and publish in the

				Federal Register, the results of the surveys.

							(3)UpdatesAt least once every 3 years after the

				surveys under paragraph (1) are conducted, the Secretary shall—

								(A)conduct additional surveys in accordance

				with paragraph (1); and

								(B)compile and publish the results of the

				surveys in accordance with paragraph (2).

								(e)Public health

				goals and objectives

							(1)In

				generalNot later than 1 year

				after the completion of pathogen surveys under subsection (d), and in

				coordination with the Secretary of Health and Human Services and the Director

				of the Centers for Disease Control and Prevention, the Secretary shall

				establish public health goals and objectives to achieve a measurable

				population-based target for the reduction of foodborne illness.

							(2)RequirementsThe goals described in subsection (b)(2)

				shall be updated every 2 years according to current epidemiological studies in

				foodborne illness and the most recently updated information from the Centers

				for Disease Control and Prevention about the prevalence of foodborne

				illness.

							(f)Pathogen

				reduction performance standards

							(1)In

				generalThe pathogen

				reduction performance standards required under subsection (b) shall ensure the

				lowest level or incidence of contamination that is reasonably achievable using

				the best available processing technology and practices.

							(2)Current

				contaminationIn determining

				what is reasonably achievable, the Secretary shall consider data on current

				levels or incidence of contamination, including what is being achieved by

				establishments in the upper quartile of performance in controlling the level or

				incidence of contamination.

							(3)Initial

				pathogensNot later than 3

				years after the date of enactment of this section, the Secretary shall propose

				pathogen reduction performance standards for at least 2 pathogens from the list

				published under subsection (c).

							(4)Subsequent

				pathogensNot later than 1

				year after proposing pathogen reduction standards for the initial pathogens

				under paragraph (3), and each year thereafter, the Secretary shall propose a

				pathogen reduction performance standard for at least 1 pathogen each year from

				the list published under subsection (c) until standards have been proposed for

				all pathogens on the list.

							(5)Final

				standardsNot later than 1

				year after proposing a pathogen reduction standard for a pathogen under this

				subsection, the Secretary shall promulgate a final pathogen reduction standard

				for the pathogen.

							(6)Zero-tolerance

				standardsNothing in this

				section affects the authority of the Secretary to establish a zero-tolerance

				pathogen reduction performance standard.

							(g)Review of

				standards

							(1)In

				generalNot later than 3

				years after promulgation of a final pathogen reduction performance standard for

				a pathogen under subsection (e)(5), the Secretary shall review the standard to

				determine whether the standard continues to ensure the lowest level or

				incidence of contamination that is reasonably achievable using the best

				available processing technology and practices, taking into account the most

				recent survey conducted under subsection (d).

							(2)Public health

				goalsThe goals described in

				subsection (e) shall be—

								(A)used in addition to the most recent survey

				conducted under subsection (d) to evaluate the pathogen performance standards

				set by the Secretary; and

								(B)considered when the Secretary reviews and

				revises the final pathogen reduction performance standards in accordance with

				subsection (f).

								(h)Enforcement

							(1)In

				generalThe Secretary shall

				conduct regular microbial testing in establishments producing raw meat and meat

				products to determine compliance with the pathogen reduction performance

				standards promulgated under this section.

							(2)InspectionsIf the Secretary determines that an

				establishment fails to meet a standard promulgated under subsection (e) and

				that the establishment fails to take appropriate corrective action, as

				determined by the Secretary, the Secretary shall refuse to allow any meat or

				meat product subject to the standard and processed by the establishment to be

				labeled, marked, stamped or tagged as inspected and

				passed.

							(i)Report on

				health-Based pathogen performance standards

							(1)In

				generalNot later than 1 year

				after the date of enactment of this section, the Secretary, in consultation

				with the Secretary of Health and Human Services, shall submit to Congress a

				report on the scientific feasibility of establishing health-based performance

				standards for pathogens in raw meat and meat products.

							(2)FactorsIn preparing the report, the Secretary

				shall consider—

								(A)the scientific feasibility of determining

				safe levels for pathogens in raw meat and meat products;

								(B)the scientific and public health criteria

				that are relevant to determining the safe levels; and

								(C)other factors determined by the

				Secretary.

								(j)Relationship to

				adulteration provisionsNothing in this section affects the

				applicability to pathogens of the provisions of this Act relating to

				adulteration.

						.

			(b)Poultry and

			 poultry productsThe Poultry

			 Products Inspection Act (21 U.S.C. 451 et seq.) is amended by

			 inserting after section 7 (21 U.S.C. 456) the following:

				

					7A.Pathogen performance

				standards

						(a)DefinitionsIn this section:

							(1)Pathogen

				reduction performance standardsThe term pathogen reduction

				performance standards means standards establishing the degree to which a

				step or combination of steps in the production, processing, distribution, or

				preparation of a food must operate to achieve the required level of control

				over microbiological contamination.

							(2)Public health

				goals and objectivesThe term

				public health goals and objectives means goals and objectives

				establishing the desired outcome associated with reducing the burden of

				foodborne disease in society.

							(b)Standards,

				goals, and objectivesIn

				order to protect the public health and promote food safety, the Secretary shall

				prescribe—

							(1)pathogen surveys to determine current

				contamination levels of raw poultry and poultry products with foodborne

				pathogens;

							(2)public health goals and objectives;

				and

							(3)pathogen reduction performance standards

				to—

								(A)reduce pathogens in raw poultry and poultry

				products processed by each establishment receiving inspection services under

				this Act; and

								(B)achieve public health goals and

				objectives.

								(c)List of

				pathogens

							(1)In

				generalIn consultation with

				the Secretary of Health and Human Services, and taking into account data

				available from the Centers for Disease Control and Prevention, the Secretary

				shall identify the pathogens that make a significant contribution to the total

				burden of foodborne disease associated with poultry and poultry

				products.

							(2)Publication;

				updatesThe Secretary

				shall—

								(A)publish a list of the pathogens described

				in paragraph (1) not later than 60 days after the date of enactment of this

				section; and

								(B)update and publish the list annually

				thereafter.

								(d)Pathogen

				surveys

							(1)In

				generalNot later than 180

				days after the date of enactment of this section, the Secretary shall initiate

				comprehensive, statistically representative surveys to determine the current

				levels and incidence of contamination of raw poultry and poultry products with

				the pathogens listed under subsection (c), including the variation in levels

				and incidence of contamination among establishments.

							(2)PublicationNot later than 2 years after the date of

				enactment of this section, the Secretary shall compile, and publish in the

				Federal Register, the results of the surveys.

							(3)UpdatesAt least once every 3 years after the

				preceding surveys are conducted, the Secretary shall—

								(A)conduct surveys described in paragraph (1);

				and

								(B)compile and publish the results of the

				surveys in accordance with paragraph (2).

								(e)Public health

				goals and objectives

							(1)In

				generalNot later than 1 year

				after the completion of pathogen surveys under subsection (d), and in

				coordination with the Secretary of Health and Human Services and the Director

				of the Centers for Disease Control and Prevention, the Secretary shall

				establish public health goals and objectives to achieve a measurable

				population-based target for the reduction of foodborne illness.

							(2)RequirementsThe goals described in subsection (b)(2)

				shall be updated every 2 years according to current epidemiological studies in

				foodborne illness and the most recently updated information from the Centers

				for Disease Control and Prevention about the prevalence of foodborne

				illness.

							(f)Pathogen

				reduction performance standards

							(1)In

				generalThe pathogen

				reduction performance standards required under subsection (b) shall ensure the

				lowest level or incidence of contamination that is reasonably achievable using

				the best available processing technology and practices.

							(2)Current

				contaminationIn determining

				what is reasonably achievable, the Secretary shall consider data on current

				levels or incidence of contamination, including what is being achieved by

				establishments in the upper quartile of performance in controlling the level or

				incidence of contamination.

							(3)Initial

				pathogensNot later than 3

				years after the date of enactment of this section, the Secretary shall propose

				pathogen reduction performance standards for at least 2 pathogens from the list

				published under subsection (c).

							(4)Subsequent

				pathogensNot later than 1

				year after proposing pathogen reduction standards for the initial pathogens

				under paragraph (3), and each year thereafter, the Secretary shall propose a

				pathogen reduction performance standard for at least 1 pathogen each year from

				the list published under subsection (c) until standards have been proposed for

				all pathogens on the list.

							(5)Final

				standardsNot later than 1

				year after proposing a pathogen reduction standard for a pathogen under this

				subsection, the Secretary shall promulgate a final pathogen reduction standard

				for the pathogen.

							(6)Zero-tolerance

				standardsNothing in this

				section affects the authority of the Secretary to establish a zero-tolerance

				pathogen reduction performance standard.

							(g)Review of

				standards

							(1)In

				generalNot later than 3

				years after promulgation of a final pathogen reduction performance standard for

				a pathogen under subsection (e)(5), the Secretary shall review the standard to

				determine whether the standard continues to ensure the lowest level or

				incidence of contamination that is reasonably achievable using the best

				available processing technology and practices, taking into account the most

				recent survey conducted under subsection (d).

							(2)Public health

				goalsThe goals described in

				subsection (e) shall be—

								(A)used in addition to the most recent survey

				conducted under subsection (d) to evaluate the pathogen performance standards

				set by the Secretary; and

								(B)considered when the Secretary reviews and

				revises the final pathogen reduction performance standards in accordance with

				subsection (f).

								(3)RevisionsThe Secretary shall revise the standard, as

				necessary, to comply with subsection (e).

							(h)Enforcement

							(1)In

				generalThe Secretary shall

				conduct regular microbial testing in establishments producing raw poultry and

				poultry products to determine compliance with the pathogen reduction

				performance standards promulgated under this section.

							(2)InspectionsIf the Secretary determines that an

				establishment fails to meet a standard promulgated under subsection (e) and

				that the establishment fails to take appropriate corrective action, as

				determined by the Secretary, the Secretary shall refuse to allow any poultry or

				poultry product subject to the standard and processed by the establishment to

				be labeled, marked, stamped or tagged as inspected and

				passed.

							(i)Report on

				health-Based pathogen performance standards

							(1)In

				generalNot later than 1 year

				after the date of enactment of this section, the Secretary, in consultation

				with the Secretary of Health and Human Services, shall submit to Congress a

				report on the scientific feasibility of establishing health-based performance

				standards for pathogens in raw poultry and poultry products.

							(2)FactorsIn preparing the report, the Secretary

				shall consider—

								(A)the scientific feasibility of determining

				safe levels for pathogens in raw poultry and poultry products;

								(B)the scientific and public health criteria

				that are relevant to determining the safe levels; and

								(C)other factors determined by the

				Secretary.

								(j)Relationship to

				adulteration provisionsNothing in this section affects the

				applicability to pathogens of the provisions of this Act relating to

				adulteration.

						.

			5.National Advisory

			 Committee on Microbiological Criteria for Foods

			(a)Establishment

				(1)In

			 generalIn consultation with

			 the Secretary of Health and Human Services, the Secretary shall establish a

			 National Advisory Committee on Microbiological Criteria for Foods (referred to

			 in this section as the Committee).

				(2)AdministrationThe Committee shall report to—

					(A)the Secretary, acting through the Under

			 Secretary for Food Safety; and

					(B)the Secretary of Health and Human Services,

			 acting through the Assistant Secretary for Health.

					(b)Membership

				(1)CompositionThe Committee shall be composed of not

			 fewer than 9 nor more than 15 members appointed by the Secretary, including a

			 Chairperson designated by the Secretary.

				(2)QualificationsIn appointing members of the Committee, the

			 Secretary shall appoint individuals who—

					(A)are qualified by education, training, and

			 experience to evaluate scientific and technical information on matters referred

			 to the Committee; and

					(B)to the maximum extent practicable,

			 represent the fields of microbiology, risk assessment, epidemiology, public

			 health, food science, veterinary medicine, and other relevant

			 disciplines.

					(3)Prohibition on

			 Federal Government employmentA member of the Committee appointed under

			 paragraph (1) shall not be an employee of the Federal Government.

				(4)Date of

			 appointmentsThe appointment

			 of an initial member of the Committee shall be made not later than 90 days

			 after the date of enactment of this Act.

				(5)TermA member of the Committee shall be

			 appointed for a term established by the Secretary.

				(c)Meetings

				(1)Initial

			 meetingNot later than 30

			 days after the date on which all members of the Committee have been appointed,

			 the Committee shall hold the initial meeting of the Committee.

				(2)MeetingsThe Committee shall meet at the call of the

			 Chairperson, in consultation with the Secretary.

				(3)QuorumA majority of the members of the Committee

			 shall constitute a quorum, but a lesser number of members may hold

			 hearings.

				(4)Conflicts of

			 interest

					(A)In

			 generalNotwithstanding

			 sections 201 through 209 of title 18, United States Code, a conflict of

			 interest involving the appointment of a member of the Committee shall be waived

			 under section 208(b)(3) of that title only if the member with the conflict of

			 interest is essential to the completion of the work of the Committee.

					(B)VotingNotwithstanding subparagraph (A), a member

			 of the Committee with a conflict of interest on a matter before the Committee

			 shall not be allowed to vote on the matter.

					(d)Duties

				(1)In

			 generalThe Committee shall

			 provide such independent, impartial, scientific advice to Federal food safety

			 agencies as may be requested by the Secretary for use in the development of an

			 integrated national food safety systems approach from farm-to-final consumption

			 to ensure the safety of domestic, imported, and exported foods and reduce the

			 public health burden of foodborne illness.

				(2)Food safety

			 standards and regulations

					(A)In

			 generalAt the time at which

			 the Secretary submits to any Federal agency for formal review and comment any

			 standard or regulation proposed under the Federal Meat Inspection Act

			 (21 U.S.C.

			 601 et seq.), the Poultry Products Inspection Act

			 (21 U.S.C.

			 451 et seq.), or any program administered by the Under

			 Secretary for Food Safety, the Secretary shall make available to the

			 Committee—

						(i)the standard or regulation; and

						(ii)relevant scientific and technical

			 information possessed by the Secretary on which the proposed standard or

			 regulation is based.

						(B)Advice and

			 commentsNot later than a

			 date specified by the Secretary that is not later than 90 days after the date

			 of receipt of the standard or regulation, the Committee may make available to

			 the Secretary the advice and comments of the Committee on the adequacy of the

			 scientific and technical basis for the proposed standard or regulation,

			 together with any additional information the Committee considers

			 appropriate.

					(C)Contemporaneous

			 reviewTo the maximum extent

			 practicable, the review by the Committee under subparagraph (A) shall be

			 conducted contemporaneously with review by other Federal agencies.

					(e)Powers

				(1)HearingsThe Committee may hold such hearings, sit

			 and act at such times and places, take such testimony, and receive such

			 evidence as the Committee considers advisable to carry out this section.

				(2)Information

			 from Federal agencies

					(A)In

			 generalThe Committee may

			 secure directly from a Federal agency such information as the Committee

			 considers necessary to carry out this section.

					(B)Provision of

			 informationOn request of the

			 Chairperson of the Committee, the head of the agency shall provide the

			 information to the Committee.

					(3)Subcommittees

			 and investigative panels

					(A)In

			 generalThe Committee may

			 establish such subcommittees and investigative panels as the Secretary and the

			 Committee determine necessary to carry out this section.

					(B)ChairpersonEach subcommittee and investigative panel

			 shall be chaired by a member of the Committee.

					(4)Postal

			 servicesThe Committee may

			 use the United States mails in the same manner and under the same conditions as

			 other agencies of the Federal Government.

				(5)GiftsThe Committee may accept, use, and dispose

			 of gifts or donations of services or property.

				(f)Committee

			 personnel matters

				(1)Compensation of

			 membersA member of the

			 Committee shall be compensated at a rate equal to the daily equivalent of the

			 annual rate of basic pay prescribed for level IV of the Executive Schedule

			 under section 5315 of title 5, United States Code, for each day (including

			 travel time) during which the member is engaged in the performance of the

			 duties of the Committee.

				(2)Travel

			 expensesA member of the

			 Committee shall be allowed travel expenses, including per diem in lieu of

			 subsistence, at rates authorized for an employee of an agency under subchapter

			 I of chapter 57 of title 5, United States Code, while away from the home or

			 regular place of business of the member in the performance of the duties of the

			 Committee.

				(3)Staff

					(A)In

			 generalThe Chairperson of

			 the Committee may, without regard to the civil service laws (including

			 regulations), appoint and terminate an executive director and such other

			 additional personnel as are necessary to enable the Committee to perform the

			 duties of the Committee.

					(B)Confirmation of

			 executive directorThe

			 employment of an executive director shall be subject to confirmation by the

			 Committee.

					(C)Compensation

						(i)In

			 generalExcept as provided in

			 clause (ii), the Chairperson of the Committee may fix the compensation of the

			 executive director and other personnel without regard to the provisions of

			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,

			 relating to classification of positions and General Schedule pay rates.

						(ii)Maximum rate

			 of payThe rate of pay for

			 the executive director and other personnel shall not exceed the rate payable

			 for level V of the Executive Schedule under section 5316 of title 5, United

			 States Code.

						(4)Procurement of

			 temporary and intermittent servicesThe Chairperson of the Committee may

			 procure temporary and intermittent services in accordance with section 3109(b)

			 of title 5, United States Code, at rates for individuals that do not exceed the

			 daily equivalent of the annual rate of basic pay prescribed for level V of the

			 Executive Schedule under section 5316 of that title.

				(g)Authorization

			 of appropriations

				(1)In

			 generalThere are authorized

			 to be appropriated such sums as are necessary to carry out this section, to

			 remain available until expended.

				(2)Existing

			 fundsAny funds that are

			 available to the National Advisory Committee on Microbiological Criteria in

			 existence on the date of enactment of this Act shall be made available to the

			 Committee.

				6.Enforcement of HACCP

			 and sanitation requirements

			(a)In

			 generalThe Secretary shall

			 enforce the Hazard Analysis and Critical Control Point (HACCP) System

			 requirements established under part 417 of title 9, Code of Federal Regulations

			 (or successor regulations), and the sanitation requirements established under

			 part 416 of title 9, Code of Federal Regulations (or successor regulations), in

			 any official establishment.

			(b)Enforcement

				(1)In

			 generalIf the Secretary

			 determines that an establishment fails to meet a requirement described in

			 subsection (a) and that the establishment fails to take appropriate corrective

			 action, as determined by the Secretary, the Secretary may refuse to allow any

			 meat or meat product, or poultry or poultry product, subject to the standard

			 and processed by the establishment to be labeled, marked, stamped or tagged as

			 inspected and passed.

				(2)Additional

			 authorityThe authority

			 provided under paragraph (1) is in addition to any other authority the

			 Secretary may have to enforce the requirements of this section.

				7.Regulations

			(a)In

			 generalConsistent with

			 section 553 of title 5, United States Code, the Secretary shall have the

			 authority to enforce the pathogen performance standards of the Secretary in

			 accordance with the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) and the

			 Poultry Products Inspection Act (21 U.S.C. 451 et seq.).

			(b)ChallengesSubsection (a) does not prevent a challenge

			 to the standards described in subsection (a) on any basis other than the basis

			 that the Secretary lacks the authority to issue and enforce pathogen

			 performance standards promulgated in accordance with section 553 of title 5,

			 United States Code.

			(c)Effective

			 dateThis section takes

			 effect on January 1, 2000.

			

